Case 1:19-cv-24168-RNS Document 46 Entered on FLSD Docket 07/10/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   Mauricio Galarza-Martinez,              )
   Plaintiff,                              )
                                           )
   v.                                      )
                                             Civil Action No. 19-24168-Civ-Scola
                                           )
   BP Exploration and Production Inc.      )
   and BP America Production               )
   Company, Defendants.
                Order Granting Motion To W ithdraw As Counsel
        Gabriel Hawa and Nathan L. Nelson of The Downs Law Group, P.A. ask
  the Court for permission to withdraw from representing the Plaintiff in this
  matter because of “irreconcilable differences.” (Mot. to Withdraw, ECF No. 43.)
  Withdrawal is permissive when the client insists upon taking an action with
  which the lawyer has a fundamental disagreement or that the lawyer considers
  imprudent. Pursuant to Rule 4-1.16(b) of the Florida Rules of Professional
  Conduct, an attorney may withdraw from representing a client if, after seeking
  and failing to find a mutually acceptable resolution of the disagreement, “the
  lawyer has a fundamental disagreement with the client, and the lawyer may
  withdraw from representation.” Additionally, here, neither the Plaintiff nor
  opposing counsel object to counsel’s withdrawal. Therefore, the Court grants
  plaintiff counsel’s motion (ECF No. 43) and additionally orders as follows:
           1. The Plaintiff must either (a) retain new counsel and have that
              counsel file a Notice of Appearance with the Court by August 10,
              2020, or (b) file a notice with the Court by August 10, 2020, stating
              that he wishes to represent himself (i.e., proceed pro se). If the
              individual Plaintiff fails to do either (a) or (b) by that date, the Court
              will strike your pleadings and dismiss the case.
           2. Any attorney filing an appearance on behalf of the Plaintiff shall be
              required to comply with all discovery requests and the deadlines set
              forth in the Court’s scheduling order(s) in a timely fashion.
           3. Until the Defendant retains counsel, all future filings,
              correspondence, and orders must be sent to the following address:
                    Mauricio Galarza Martinez
                    852 S.W. 13th Ave. Apt #3
                    Miami, FL 33135
Case 1:19-cv-24168-RNS Document 46 Entered on FLSD Docket 07/10/2020 Page 2 of 2



           4. The Court directs the Clerk to update the docket to reflect the pro
              se status of the Defendant and to link the above address with the
              Defendant to ensure that the Clerk’s Office will mail copies of future
              filings, correspondence, and orders to the Defendant.
        Done and ordered at Miami, Florida on July 9, 2020.



                                             ___________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
